Citation Nr: 1235460	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  01-04 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from June 1954 to April 1958, and from July 1958 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied reopening the Veteran's application for service connection for a low back disability.  Jurisdiction of the case currently resides with the RO in St. Petersburg, Florida.

The appellant appealed the May 2002 rating decision to the Board, and the case was referred to the Board for appellate review.  When the case was initially before the Board in August 2003, the claim for service connection was reopened and remanded for additional development.  Thereafter, in a July 2005 decision, the Board denied the claim for service connection for a low back disability on the merits.  The Veteran appealed the denial to the United States Court of Appeal for Veterans Claims (Court), and in October 2006, the Court vacated the Board's July 2005 decision and remanded the claim back to the Board for action in compliance with a September 2006 Joint Motion for Remand.  When the case was most recently before the Board in June 2007, it was remanded to the RO for action in compliance with the September 2006 Joint Motion for Remand.

The Board notes that although the Veteran filed a notice of disagreement with respect to the denial of his claim for service connection for cervical spondylosis, cervical myelopathy, and a statement of the case pertaining to this issue was issued in August 2012, the Veteran did not perfect his appeal with respect to this issue.  Therefore, it is not currently before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's low back injury during his second period of active service was acute and transitory.

2.  The Veteran's current low back disability was not present during either period of active service or within one year of discharge from either period active service, and is not caused by or otherwise related to any incident of active service, to include the back injury incurred during active service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during active service, and the incurrence or aggravation of a low back disability during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in August 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates.  Because the claim was originally adjudicated in May 2002, the proper VCAA notification came after the initial adjudication of the claim.  As the claim is being denied herein, no effective date or disability rating will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error.  Moreover, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim in April 2012.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, VA medical records, private treatment records, and VA examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the December 2007 VA examination report obtained in this case is adequate, as it is predicated on a thorough review of the claims file, an examination of the Veteran by the same VA examiner who conducted the January 2004 VA examination, and because it contains an opinion with an adequately supported rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its June 2007 remand.  Specifically, the June 2007 Board remand instructed the RO to send the Veteran a letter compliant with the VCAA and Dingess v. Nicholson, 19 Vet. App. 473 (2006), and obtain any outstanding VA treatment records dating from January 2004 forward.  In addition, the RO also was to provide the Veteran with an appropriate VA examination in order to obtain an opinion with a rationale regarding the likely etiology of the Veteran's current low back disability.  The Veteran's VA treatment records from January 2004 to the present were obtained, an appropriate VCAA letter was sent to the Veteran in August 2007, and a VA medical opinion with an adequate rationale was obtained in December 2007 from the same VA examiner who conducted the January 2004 VA examination.  The Board finds that the RO has complied with the Board's instructions and that the December 2007 VA examination report substantially complies with the Board's June 2007 remand directives.  In this regard, the Board finds substantial compliance despite the fact that the Veteran was not physically examined in December 2007.  Instead, the claims file was sent to the same VA examiner who conducted the January 2004 VA examination, and the examiner thoroughly reviewed the claims file and provided an opinion with an adequate rationale, which addresses the question posed in the June 2007 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand was not required under Stegall v. West 11 Vet. Appt. 268 (1998) where Board's remand directives were substantially complied with).  The objective of the June 2007 remand was to obtain a medical opinion with an adequate rationale.  As that was accomplished by a VA examiner who had twice previously examined the Veteran (in both January 2003 and January 2004), the Board finds substantial compliance.  Id.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability.

A review of the service treatment records from the Veteran's first period of active service reflects no complaints or findings regarding his low back.  The April 1958 release to inactive duty examination report reflects normal examination of the spine.  The July 1958 reenlistment examination report also notes normal examination of the spine.  The July 1958 reenlistment report of medical history notes that the Veteran denied having ever worn a brace or back support.  He also denied arthritis and bone, joint or other deformity.  The July 1960 extension of enlistment examination notes normal examination of the spine.  

An April 17, 1961 service treatment record notes that the Veteran reported to sickbay with a complaint of having hit his back on a pipe while turning over his rack.  This happened two days earlier and the Veteran complained of pain upon movement of the upper part of his body, and that the pain was getting worse.  On April 18, 1961, a service treatment record entry notes that physical examination revealed very minimal scoliosis of the left and minimal pelvic tilt.  X-rays revealed a probable fracture of the articular facet of L4-5 with resultant tilt of vertebrae.  It was noted that the Veteran should have an immediate orthopedic consult.  It was also noted that the X-ray change looked old.  

An April 20, 1961 service hospital record notes the Veteran's complaint that his back hurt.  The record notes that on April 15, 1961, the Veteran had a sudden onset of acute pain in his back resulting from a blow to his back when he turned suddenly in his rack, striking his back against a pipe.  It was noted that all motion of his back currently causes pain.  He denied any past history of back trouble.  Physical examination revealed that the Veteran walked with an antalgic gait.  There was a list to the right with an anterior scoliosis.  The lumbar lordotic nerve was noted to be distant.  All motion of the back was noted to be limited due to marked paravertebral muscle spasm.  There was acute tenderness over L5.  Straight leg raising test was positive bilaterally.  X-rays of the lumbosacral region were normal.  The diagnosis was thoracic lumbar strain, acute.  The Veteran was discharged to duty on May 3, 1961.  The June 1961 release from active duty examination report notes normal examination of the spine.  The report also reflects ratings of P1 and L1 on his PULHES profile, indicating the highest level of medical fitness with regard to his upper and lower extremities, and his spine.

A March 1963 VA examination report notes that the Veteran had a history of injury to his back while in service in 1960.  The report notes that the Veteran complained of recurrent episodes of low back pain.  Examination revealed no muscle spasm, and examination of the back was noted to be "essentially negative."  The diagnosis was "no orthopedic condition found."  

A January 1997 VA treatment record notes that the Veteran has had a history of chronic low back pain since he experienced low back trauma in 1960.  He complained of a history of exacerbations of low back pain.

Another January 1997 VA treatment record notes complaints of back pain in the lumbosacral area with radiation to the legs.  The pain was noted to have been ongoing for several days, with an exacerbation that day.  The assessment was lower back syndrome, acute exacerbation.  X-rays studies of the lumbosacral spine from January 1997 note that there was splinting of the spine towards the right side, which may be secondary to patient positioning versus regional muscle spasm, degenerative disc disease L5-S1, and lumbar spondylosis.  

A February 1997 VA treatment record notes complaints of lumbar discomfort, which was exacerbated three weeks earlier.  The Veteran stated that his pain is continuous.  It was noted that the Veteran would benefit from physical therapy.  VA treatment records thereafter through October 1997 show that the Veteran underwent physical therapy for his low back.  

An April 1997 X-ray study of the lumbosacral spine notes an impression of lumbar spondylosis.

A May 1999 VA treatment record notes that the Veteran complained of low back pain in the lumbar area of two days duration.  It was noted to be a recurrent condition.  The impression was low back pain.  

An October 2000 private treatment record notes that the Veteran reported a history of low back lesion over 30 years ago in service.  He stated that in 1961 he fell against some pipes while in bed on a submarine.  He developed low back pain and spent one month at a hospital.  After he left the Navy, the pain continued and he has frequent exacerbations, worsening significantly since around 1980.  MRI revealed lumbosacral facet arthropathy L3-4, L4-5, L5-S1, and foraminal stenosis L4-5, L5-S1.  The diagnoses also included myositis, back pain, and bulging disc L5-S1.  The private physician noted that the Veteran's back disabilities have a good medical probability of having been produced by the trauma to the back during military service.

An August 2002 letter from a private physician notes that the Veteran has a condition of his back, arms, and neck, for which he is undergoing treatment with physical therapy.  The private physician noted that "[t]here is a possibility that his chronic back pain might be related to a back trauma received while he was in the military service back in 1961, according to his military medical records."  The diagnosis was lumbar spondylosis with canal stenosis.  

A January 2003 VA examination report notes that the claims file was reviewed.  It was noted that the Veteran reported that in 1960 he fell on his back in service with trauma to his back area.  He also reported that in 1961, he injured his back but did not recall the treatment.  He stated that after service in 1964 he injured his lower back doing work as a dentist, but did not recall whether he was given disability compensation.  The Veteran reported ongoing back pain since service.  The examiner noted that no orthopedic condition was found on VA examination in March 1963, and there is evidence of a June 1964 back injury from lifting a typewriter from an archive.  The examiner noted that thereafter, there is no evidence of treatment for a low back condition until 1997, which is several decades after service and the 1964 job-related accident.  The examiner concluded that it is unlikely that the present low back condition of lumbar spondylosis with spinal canal stenosis is related to trauma during service in 1961.

A January 2004 VA examination report notes that the Veteran reported injuring his low back in 1959 or 1960 when he fell from a cabin while sleeping in a submarine after a collision with a tanker.  He did not recall when he went to sick call.  He also recalled another incident where he had a low back injury.  He was unable to recall the first time he went to a civilian doctor due to his low back pain.  He related that after service while working at IBM he injured his lower back after lifting a heavy object.  The Veteran reported ongoing back pain since 1959 or 1960.  The examiner reviewed the claims file and opined that it is not at least as likely as not that the Veteran's low back condition is the result of injury incurred during his active duty service.  The examiner stated that the reason for the opinion is given in the January 2003 VA examination report.  

A December 2007 VA medical opinion report notes that the claims file was reviewed in its entirety.  The examiner opined that the current lower back condition is not at least as likely as not the result of injury incurred during active duty.  The examiner reasoned that although the Veteran had in-service trauma to his lower back with a pipe and had questionable fracture by X-rays interpreted by the initial service physician, X-rays done days later were read as normal, so there was no evidence of fracture during service by X-ray.  Furthermore, orthopedic evaluation in March 1963 revealed that no orthopedic condition was found.  Therefore, the examiner opined that the back pain in service was acute and transitory, and resolved with the treatment given.  The examiner opined that in spite of the 1961 trauma to the back, X-rays taken two days after the injury were negative, and orthopedic evaluation in 1963 revealed no orthopedic condition of the back.  Therefore, with the intervening injury in 1964, the examiner found that the current back disability is not related to the in-service back injury.

Initially, the Board notes that the Veteran did injure his low back during service in 1961.  However, X-rays taken just days after the injury were negative, and when the Veteran was discharged from service, examination of the spine was normal, physical profile was good, and he did not complain of any back problems whatsoever.  Moreover, VA examination of the spine in March 1963, less than two years after the Veteran was discharged from service, revealed no orthopedic condition of the spine.  Examination of the spine was normal at that time.  Therefore, the Board concludes that the Veteran did not have any chronic low back disability during service or within one year of discharge from service.  

Additionally, the January 2003 VA examination report contains the Veteran's reported history of having injured his low back after service lifting a typewriter while at work in 1964.  The Veteran reported at the January 2004 VA examination that he did not know when he first sought treatment for his low back, and he stated to a private physician in October 2000 that his back really got bad in the 1980s.  A review of the record shows that the first post-service evidence of a back disability is from January 1997.  At that time, the Veteran related a longstanding history of back pain since the in-service injury.

While the Veteran has consistently complained that he has had ongoing back pain since service, the medical evidence of record weighs against his assertions.  Specifically, the fact that examination of the back was negative at both the separation examination and in March 1963, less than two years after service discharge, weighs very heavily against the Veteran's claim that his back pain has been present since service.  Moreover, the Veteran's own report of a post-service back injury in 1964 while at work also weighs against his assertion of ongoing symptomatology since service.

There are two medical opinions in favor of the claim.  First, the October 2000 private physician stated that there is a "good medical probability" that the Veteran's back disabilities were caused by the reported in-service back injury.  However, the October 2000 private physician did not provide any rationale for the stated opinion.  Moreover the private physician did not address the Veteran's March 1963 VA examination showing no back disability whatsoever, nor did the private physician factor in the Veteran's self-reported 1964 post-service work-related back injury lifting a typewriter.

The August 2002 private medical opinion merely states that there is a "possibility" that the Veteran's chronic back pain" might be related to" the back injury in service.  Additionally, it does not provide a rationale for the opinion.  It also fails to address either the Veteran's March 1963 VA examination showing no back disability whatsoever or the Veteran's self-reported 1964 post-service work-related back injury lifting a typewriter.  Finally, it is speculative, at best, in nature.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the October 2000 and August 2002 private medical opinions are of limited probative value and are not sufficient to raise a reasonable doubt.

The only medical opinion which is adequately supported with a rationale is the December 2007 VA medical opinion, and it is against the claim.  The December 2007 VA examiner thoroughly examined the Veteran in January 2003 and January 2004, and addressed the Veteran's contentions.  However, in light of the evidence showing that the Veteran did not sustain a vertebral fracture in service, the normal spine examination in March 1963, and the self-reported post-service work-related back injury in 1964, the examiner concluded that the in-service back injury was acute and transitory and that the current back disability is not related to the Veteran's service, to include the back injury therein.  

As alluded to previously, the Board has considered the Veteran's assertions that he has a low back disability which is etiologically related to his in-service low back injury.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his low back disability is related to an in-service low back injury.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a low back disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372  . Instead, the onset and diagnosis of a back disability requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, and his actual in-service low back injury in 1961 is conceded, his statements as to the cause and diagnosis of his current low back disability do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Specifically, he is not competent to report that his currently diagnosed back disability began during service, as such a diagnosis requires medical training and specific medical testing.  Therefore, the Veteran's statements regarding the etiology and diagnosis of his low back disability in this case do not constitute competent medical evidence on which the Board can make a service connection determination. 

In any event, any statements regarding the Veteran having had ongoing low back symptomatology since service are outweighed by the medical evidence of record.  Specifically, the medical evidence establishes that the Veteran suffered from low back strain during active service, which resolved without residuals.  Notably, no fracture was found during service, and the separation examination notes normal examination of the spine.  Moreover, an orthopedic examination conducted in 1963, less than two years after service discharge, reveals a negative examination of the spine; no orthopedic condition was diagnosed.  Based upon this information, as well as the post-service 1964 low back injury, the December 2007 VA examiner opined that the current back disability is not related to service.  Therefore, any statement from the Veteran that he has had ongoing low back symptomatology since service is directly refuted by the medical evidence of record.  

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


